Name: 81/517/EEC: Council Decision of 24 June 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-18

 Avis juridique important|31981D051781/517/EEC: Council Decision of 24 June 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 195 , 18/07/1981 P. 0047****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 24 JUNE 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 81/517/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR LENZING , OF WHICH THE COUNCIL WAS NOTIFIED ON 22 MAY 1981 , A MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY , HAVING REGARD TO THE NOMINATION SUBMITTED ON 22 MAY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MRS BEATE HERMANN IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR LENZING FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT LUXEMBOURG , 24 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . M . V . VAN AARDENNE